Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Whitney et. al. (US Patent No. 8,838,316 B2), which is considered the closest prior art of record, Whitney teaches to treat exhaust gas with a catalyst and adjusting the operation of the engine when the temperature of the catalyst is below threshold temperature and the state of charge of the battery is low. However Whitney does not teach to “determining an upper-limit generated electric power of the engine for limiting a generated electric power of the engine based on the state of charge of the battery when the state of charge of the battery nears a predetermined upper limit value; and controlling the target revolution speed so as to be the required warm-up revolution speed when the temperature of the catalyst is lower than the required warm-up temperature even if the generated electric power exceeds the upper-limit generated electric power” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 6.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        July 5, 2022